Exhibit 10.75

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is dated
as of the 29th day of March, 2013, by and among, Dover Saddlery, Inc., a
Delaware corporation (“Dover DE”), Dover Saddlery, Inc., a Massachusetts
corporation, Smith Brothers, Inc., a Texas corporation, Dover Saddlery Retail,
Inc., a Massachusetts corporation, and Dover Saddlery Direct, Inc., a
Massachusetts corporation (hereinafter, each with Dover DE, individually a
“Borrower”, and collectively the “Borrowers”) and RBS Citizens, National
Association, a national banking association, with a principal place of business
at 875 Elm Street, Manchester, New Hampshire 03101 (hereinafter the “Lender”);

WHEREAS, Borrowers and Lender are parties to a Loan and Security Agreement dated
December 11, 2007 (as the same has been, is being, and may hereafter be amended,
renewed, restated and/or replaced, the “Loan Agreement”) whereby, inter alia,
the Borrowers may borrow from Lender up to Thirteen Million Dollars
($13,000,000.00) in the form of a revolving line of credit loan; and

WHEREAS, the parties wish to amend the Loan Agreement to, inter alia, modify
financial covenants, extend the maturity date of the revolving credit loan, add
a term loan sublimit to the revolving line of credit and change the interest
rate margins.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, the parties agree as follows:

 

1. DEFINITIONS.

Any capitalized term not otherwise defined herein shall have the meaning set
forth in the Loan Agreement.

 

2. AMENDMENTS.

2.1 The following amendments will be made to Section 1 of the Loan Agreement,
Definitions by amending the following definitions:

a. The definition of Maturity Date is hereby amended and restated in its
entirety to read as follows:

““Maturity Date” means April 30, 2015”

b. The definition of Hedging Contract is replaced in its entirety with the
following:

“ “Hedging Contract” means any and all rate swap transactions, foreign exchange
transactions, credit derivative transactions and commodity transactions,
including, but not limited to, basis swaps, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, whether with Lender or any
affiliate of Lender, now existing or hereafter arising.



--------------------------------------------------------------------------------

2.2 Section 3.1. The second to last sentence of Section 3.1 is hereby amended
and restated in its entirety to read as follows:

“As used in this Section 3, “Borrowers’ Availability” means an amount equal to
the revolving line of credit approved by Lender, reduced by (a) the face amount
of any Letters of Credit issued by the Lender and/or its Affiliates and (b) the
amount outstanding under the term sublimit described below. All advances made by
Lender under the Revolving Credit Loan, shall be payable as provided in the
Revolving Credit Note which is incorporated hereby by reference;”

2.3 Add the following new Section 3.11:

“3.11 Term Sublimit. So long as no Event of Default has occurred hereunder or no
event, but for the passage of time or giving of notice or both would constitute
an Event of Default, Borrowers may request to convert up to Eight Million
Dollars ($8,000,000) of the revolving line of credit to fund up to one hundred
percent (100%) of the cost of CAPEX. An initial conversion under the term
sublimit in the amount of up to Two Million Five Hundred Thousand Dollars
($2,500,000) shall be made on the date hereof. All future requests for
conversions under the term sublimit shall be made on or before that day which is
two (2) business days prior to December 31. In no event shall the maximum funded
amount under the term sublimit exceed Five Million Dollars ($5,000,000) during
the calendar year of 2013 and Eight Million Dollars ($8,000,000) during the 2014
calendar year (each, as applicable, the Term Sub-limit Availability). All
amounts outstanding on the term sublimit will be subtracted from Borrowers’
Availability. Requests for conversions under the term sublimit shall be
accompanied by a certification and breakdown of the CAPEX funded under the
conversion. No conversion shall exceed one hundred percent (100%) of the cost of
the CAPEX.

(a) An account shall be opened on the books of Lender (hereinafter the “Term
Sub-limit Account”), in which account a record shall be kept of the conversions
made by Lender to Borrowers under or pursuant to the Term Sub-limit, and all
payments made by or on behalf of Borrowers with respect to the Term Sub-limit.
Borrowers hereby authorize Lender to debit account # 3310580964 monthly for all
amounts due to Lender under the Term Sub-limit;

(b) Lender may also keep a record (either in the Term Sub-limit Account or
elsewhere, as Lender may from time to time elect) of all interest, service
charges, costs, expenses and other debits owed Lender on account of the Term
Sub-limit contemplated hereby and of all credits against such amounts so owed;

(c) All credits against Borrowers’ indebtedness indicated in the Term Sub-limit
Account shall be conditional upon final payment to Lender of the items giving
rise to such credits. The amount of any item credited against the Term Sub-limit
Account which is not so paid or which is charged back against Lender for any
reason may be charged as a debit to the Term Sub-limit Account, may be charged
back against any deposit account maintained by Borrowers with Lender, and shall
be an obligation, in each instance whether or not the item so charged back or
not so paid is returned; and



--------------------------------------------------------------------------------

(d) Any statement rendered by Lender to Borrowers shall be considered correct
and accepted by Borrowers, and shall be conclusively binding upon Borrowers
unless Borrowers provide Lender written objection thereto within ninety
(90) business days from the mailing of such statement, which written objection
shall indicate, with particularity, the reason for such objection;

(e) Borrowers shall have the option of entering into Hedging Contracts for
conversions made under the term sublimit.”

2.4 Schedule 6.11 (all real estate owned or leased by Borrower) is replaced in
its entirety with the Schedule 6.11 attached hereto.

2.5 Schedule 6.12 (all Proprietary Rights) is hereby replaced in its entirety
with the Schedule 6.12 attached hereto and Borrower hereby reaffirms and grants
to Lender a security interest in all Proprietary Rights.

2.6 Section 7.9.1 Section 7.9.1 is replaced in its entirety with the following:

“7.9.1 maintain a ratio of Funded Debt to EBITDA of not more than the following,
which shall be tested and measured quarterly on a trailing four (4) quarter
basis:

 

                                                2013            2014       
    2015    

March 31

   3.25    3.00    2.75

June 30

   3.00    2.75    2.50

September 30

   3.00    2.75    2.50

December 31

   3.00    2.75    2.50

Commencing on December 31, 2015 and at each fiscal year end thereafter, each
quarterly ratio shall decrease by .25%.”

2.7 Section 7.9.3 Section 7.9.3 is hereby amended and restated in its entirety
to read as follows:

“7.9.3 maintain a Fixed Charge Coverage Ratio of not less than 1.20 to 1.00,
which shall be tested and measured quarterly on a trailing four (4) quarter
basis.

For purposes of measuring this ratio, (a) CAPEX internally funded shall only be
included to the extent that such amount is either not converted to a term loan
under the term sub-limit and/or exceeds the Term Sublimit Availability as
defined in Section 3.11 above and (b) all non-cash income and non-cash losses
attributable to Hedging Contracts will be excluded from the calculation.”

2.8 Lender waives Borrower’s failure to comply with Section 8.13 in 2012.
Borrower must comply with Section 8.13 going forward and agrees to use best
efforts to obtain landlord waivers and consents and applicable leases for all
locations shown on Schedule 6.11 as well as the Littleton Warehouse.



--------------------------------------------------------------------------------

3. CONDITIONS TO AMENDMENT.

This Amendment is subject to the condition (in addition to all requirements of
the Loan Agreement and all other Loan Documents, as they may be amended) that
each of the following shall have been delivered or performed to the satisfaction
of Lender:

3.1 Execution and/or delivery of this Amendment, an Amendment to the Revolving
Credit Note and any other documents, consent or other matters required by
Lender, including those contained on the Closing Agenda attached hereto as
Schedule 3.1.

3.2 Payment of an origination fee to Lender for the extension of the Revolving
Line of Credit Loan in the amount of Thirteen Thousand Dollars ($13,000.00) and
a modification fee in the amount of $1,500.00.

3.3 Borrowers will pay all of Lender’s costs and expenses incurred in
preparation of this Amendment and the documents and instruments executed
herewith.

 

4. RATIFICATION.

In all other respects, the Loan Agreement remains in full force and effect, and
Borrowers agree to be bound thereby. Except as specifically amended herein, the
terms and conditions of the Loan Agreement shall remain in full force and
effect. Borrowers confirm and agree that the amendments contained herein shall
in no way be construed as an obligation on the part of Lender to further amend
or extend the Loan Agreement or any other Loan Documents. This Amendment is not
a novation.

 

5. REAFFIRMATION.

Borrowers reaffirm each and every representation and warranty made by them in
the Loan Agreement. Borrowers and Lender hereby agree and confirm that Borrowers
have prior to this Amendment delivered to Lender the information and disclosures
in accordance with the reporting requirements of the Loan Agreement.

 

6. AUTHORITY.

Borrowers warrant that it has full power and authority, and has taken all
necessary corporate and other action and procured all necessary consents to
execute and deliver this Amendment and perform its obligations hereunder.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on their behalf by the persons signing below who are thereunto duly
authorized, as of the day and year first above-written.

PAGE ENDS HERE; SIGNATURE PAGES FOLLOW



--------------------------------------------------------------------------------

    BORROWERS:    

DOVER SADDLERY, INC.

(a Delaware Corporation)

/s/ David R. Pearce

    By:   /s/ Stephen L. Day                                     Witness      
Stephen L. Day       Title: President and CEO    

DOVER SADDLERY, INC.

(a Massachusetts Corporation)

/s/ David R. Pearce

    By:   /s/ Stephen L. Day                                     Witness      
Stephen L. Day       Title: Chairman     SMITH BROTHERS, INC.

/s/ David R. Pearce

    By:   /s/ Stephen L. Day                                     Witness      
Stephen L. Day       Title: Chairman     DOVER SADDLERY RETAIL, INC.

/s/ David R. Pearce

    By:   /s/ Stephen L. Day                                     Witness      
Stephen L. Day       Title: Chairman



--------------------------------------------------------------------------------

    DOVER SADDLERY DIRECT, INC.

/s/ David R. Pearce

    By:   /s/ Stephen L. Day                                     Witness      
Stephen L. Day       Title: Chairman     LENDER:     RBS CITIZENS, NATIONAL
ASSOCIATION

 

    By:   /s/ Gary Hatfield                                     Witness      
Gary Hatfield       Title:



--------------------------------------------------------------------------------

SCHEDULE 6.11

Locations of Collateral

595 Washington Street, Wellesley, Norfolk County, Massachusetts 02482

683 Yorklyn Road, Hockessin, New Castle County, Delaware 19707

16 Atkinson Depot Road, Plaistow, Rockingham County, New Hampshire 03865

1041 Maryland Route 3N, Gambrills, Anne Arundel County, Maryland 21054

10 Fila Way, Sparks, Baltimore County, Maryland 21152

43717 John Mosby Highway, Chantilly, Fairfax County, Virginia 20152

195 Seminole Court, Seminole Square, Charlottesville, Albemarle County, Virginia
22901

484 Maury River Road, Lexington, Rockbridge County, Virginia 24450

7529 Campbell Road, Suite 306, Dallas County, Dallas, Texas 75248

2541 White Mountain Highway, North Conway, Carroll County, New Hampshire

525 Great Road, Littleton, Massachusetts 01460

7833 I35, Denton, Denton County, Texas 76207

3150 US Hwy 22, Suite #8, Somerset County, Branchburg, New Jersey 08876

670 North Main Street, Suite 112, Fulton County, Alpharetta, Georgia 30009

1340 B Ten Rod Road, Washington County, North Kingstown, Rhode Island 02852

11120 South Twenty Mile Road, Douglas County, Parker, Colorado 80134

300 Peterson Road, Hwy 137, Lake County, Libertyville, Illinois 60048

1438 Easton Road, Bucks County, Warrington, Pennsylvania 18976

306 Clydesdale Trail, Hennepin County, Medina, Minnesota 55340

7920 Skyland Ridge Parkway, Wake County, Raleigh, North Carolina 27617

90 W. Jericho Turnpike, Suffolk County, Huntington Station, New York 11746



--------------------------------------------------------------------------------

SCHEDULE 6.12

Intellectual Property Schedule

Trademark Registrations

 

MARK   JURISDICTION   REGISTRATION   DATE OF
REG.   STATUS OF
RENEWAL FILINGS   NEXT RENEWAL
DATE   GOODS/SERVICES THE SOURCE   United States   2,661,925   12/17/02  

8&9

accepted

6/29/2012

  8&9 Renewal Due 12/17/2022  

Retail store and mail

order services

PROFESSIONAL HORSEMAN’S SUPPLY   United States   2,852,694   6/15/04  

8&15

accepted

3/12/2010

 

8&9 Renewal

Due 6/15/2014

 

Retail store services, mail

and internet order

services

RIDING SPORT   United States   3,008,491   10/25/05  

8&15

accepted

8/24/2011

 

8&9 Renewal

Due 10/25/2015

  Clothing OPEN RANGE   United States   3,169,751   11/7/06  

8&15

accepted

3/22/2012

 

8&9 Renewal

Due 11/7/2016

  Equestrian Products

DOVER

SADDLERY

  United States   2,619,416   9/17/02  

8&15

accepted

8/20/2008

  Allowed mark to go abandoned, registered new mark to include
additional services  

Retail store featuring

equestrian related

products

SMITH

BROTHERS

  United States   3,312,648   10/16/07   N/A  

8&15

Due 10/16/2013

 

Lariat ropes and piggin

strings

SB SMITH BROTHERS   United States   3,246,536   5/29/07   N/A  

8&15

Due 5/29/13

 

Retail store featuring

equestrian related

products

SMITH

BROTHERS

  United States   3,246,525   5/29/07   N/A  

8&15

Due 5/29/13

 

Retail store featuring

equestrian related

products

SB SMITH BROTHERS   United States   2,392,982   10/10/00  

8&9

accepted

10/12/10

 

8&9

Due 10/10/2020

 

Horse related equipment

and supplies

DOVER

SADDLERY

  Japan   5,037,161   3/10/07   N/A   3/30/2017  

Retail store featuring

equestrian related

products

DOVER

SADDLERY

  Europe   2,873,537   9/25/02  

Mark

renewed

4/12/2012

  9/25/2022  

Retail store featuring

equestrian related

products



--------------------------------------------------------------------------------

MARK   JURISDICTION   REGISTRATION   DATE OF
REG.   STATUS OF
RENEWAL FILINGS   NEXT RENEWAL
DATE   GOODS/SERVICES RIDER’S INTERNATIONAL   United States   3,388,431  
2/26/08   N/A  

8&15

Due 2/26/2014

 

Equestrian products,

namely, saddles

THE CIRCUIT   United States   3,434,919   5/27/08   N/A  

8&15

Due 5/27/2014

 

Leather goods and

clothing

RIDING SPORT   United States   3,582,163   3/3/09   N/A  

8&15

Due 3/3/2015

 

Equestrian goods,

namely, breeches and

clothing

HORSEPHARM   United States   3,869,725   11/2/10   N/A  

8&15

Due 11/2/16

 

Veterinary services,

namely, providing

medication, drugs and

supplies via the internet,

mail and in a store

SERGEANT’S WESTERN

WORLD

  United States   3,597,037   3/31/09   N/A  

8&15

Due 3/31/15

  Retail store services SILVER MESA   United States   1,868,292   12/20/94  

8&9

accepted

2/16/06

 

8&9

Due 12/20/2014

  Horse equipment DOVERX HORSEPHARM   United States   3,950,625   4/26/11   N/A
 

8&15

Due 4/26/2017

 

Retail veterinary

pharmacy services via the

internet, mail and in store

NORTH WIND   United States   4,117,809   3/27/12   N/A  

8&15

Due 3/27/2018

 

Equestrian related goods,

namely, horse blankets

HUNTFIELD’S   United States   4,128,132   4/17/12   N/A  

8&15

Due 4/17/2018

  Boots

DOVER

SADDLERY

  United States   4,300,686   3/12/13   N/A  

8&15

Due 3/12/2019

 

Retail store featuring

equestrian equipment and

related accessories; mail

order catalog services

featuring equestrian

equipment and related

accessories; on-line retail

store services featuring

equestrian equipment and

related accessories



--------------------------------------------------------------------------------

Trademark Applications

 

MARK   JURISDICTION   SERIAL NO.   FILING
DATE   STATUS   GOODS/ SERVICES HUNTFIELD’S   United States   85/490,235  
12/8/11  

Verified Statement of

Use Due 7/10/2013

  Breeches, sport shirts, coats, gloves, pants, tights, vests, hats, scarves,
belts and ties

Common Law Trademarks

 

MARK   JURISDICTION   REGISTRATION
/SERIAL NO.   DATE OF
REG.   STATUS OF
RENEWAL
FILINGS   NEXT
RENEWAL
DATE   GOODS/SERVICES DOVERX   United States   N/A   N/A   N/A   N/A   Retail
veterinary pharmacy services, namely, providing medication, drugs and veterinary
supplies via the internet, mail and in store MISCELLANEOUS DESIGN FOR ROPE CAN  
United States   N/A   N/A   N/A   N/A   Rope can WELLINGTON   United States  
N/A   N/A   N/A   N/A   Equestrian products, namely, breastplates, bridles,
reins, standing martingales, cheek pieces, and jumper breast girths SHOWMARK  
United States   N/A   N/A   N/A   N/A   Equestrian products, namely, bridles,
nosebands, running martingales, reins, breastplates, brow bands, nose bands,
cheek pieces MIDDLEBURG   United States   N/A   N/A   N/A   N/A   Equestrian
products, namely, leather lead shank, and leather halter WARENDORF   United
States   N/A   N/A   N/A   N/A   Equestrian products, namely, bridles, bridle
parts, martingales, reins CIRCUIT   United States   N/A   N/A   N/A   N/A  
Equestrian products, namely, bridles, saddles, girths, leathers, reins, halters,
martingales, breastplates



--------------------------------------------------------------------------------

MARK   JURISDICTION   REGISTRATION
/SERIAL NO.   DATE OF
REG.   STATUS OF
RENEWAL
FILINGS   NEXT
RENEWAL
DATE   GOODS/SERVICES CROWN   United States   N/A   N/A   N/A   N/A   Equestrian
products, namely, bridles, leathers, reins, martingales and breastplates SUFFOLK
  United States   N/A   N/A   N/A   N/A   halters, bridles, leathers, reins,
martingales and breastplates COOL BLAST   United States   N/A   N/A   N/A   N/A
  Clothing, namely, shirts

Copyright Registrations

 

MARK   JURISDICTION   REGISTRATION /
SERIAL NO.  

DATE OF

REG.

 

CURRENT

RENEWAL

DATE

  GOODS Dover Saddlery 1998-1999 Catalog, The Source   United States   TX
5-123-079   January 3, 2000   n/a/   Dover Saddlery 1998-1999 Catalog, The
Source Smith Brothers Catalog P62B-2004 Barrel Racer’s Edition   United States  
TX-6 014-324   July 8, 2004   n/a   Smith Brothers Catalog – P62B-2004 Barrel
Racer’s Edition Smith Brothers Catalog P62R-2004 Ropin Edition   United States  
TX-6 014-325   July 8, 2004   n/a   Smith Brothers Catalog – P62R-2004 Ropin
Edition Smith Brothers Catalog P62S-2004 Western Show Edition   United States  
TX-6 010-183   July 7, 2004   n/a   Smith Brothers Catalog – P62S-2004 Western
Show Edition Smith Brothers Catalog P62G-2004 Summer Sale   United States   TX 6
010-184   July 7, 2004   n/a   Smith Brothers Catalog – P62G – 2004 Summer Sale
DOVER SADDLERY 2009-2010 ELITE DRESSAGE EDITION   United States   TX7-075-385  
November 11, 2009   n/a   DOVER SADDLERY 2009-2010 ELITE DRESSAGE EDITION DOVER
SADDLERY 2009-2010 ELITE HUNTER/JUMPER EDITION FIRST PRINTING   United States  
TX7-076-792   November 11, 2009   n/a   DOVER SADDLERY 2009-2010 ELITE
HUNTER/JUMPER EDITION FIRST PRINTING DOVER SADDLERY 2009-2010 ELITE
HUNTER/JUMPER EDITION SECOND PRINTING   United States   TX7-073-491   November
11, 2009   n/a   DOVER SADDLERY 2009-2010 ELITE HUNTER/JUMPER EDITION SECOND
PRINTING



--------------------------------------------------------------------------------

Inventions

Dover Saddlery, Inc. owns all rights to an invention entitled “STORE
OPTIMIZATION MODEL” which may be patentable.

License Agreement

License Agreement by and between Saddlery, Inc. and Weatherbeeta PTY LTD, an
Australian Corporation, for the trademarks “Millers” and “Miller’s Harness” as
follows:

U.S. Registration No. 1,087,381

U.S. Registration No. 1,608,811

U.S. Registration No. 0,885,095

Canadian Registration No. 240,890

Mexican Registration No. 504,551

Brazilian Registration No. 816641200

Brazilian Registration No. 816641196

Brazilian Registration No. 817201564 (pending); and

Brazilian Registration No. 817201572